TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00491-CV


Rhett Webster Pease and Janell Pease, Appellants

v.


Principal Residential Mortgage, Inc.; Diana Estala Stevens; Barbara Bembry;
Travis County Constable's Office; and Bob Vann, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. GN103089, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 



O R D E R

PER CURIAM

	On January 6, 2003, this cause was suspended due to bankruptcy.  See 11 U.S.C.
§ 362; Tex. R. App. P. 8.  This Court has now been provided with a copy of the order of the
bankruptcy court dismissing case number 03-10085FM, In re Rhett Webster Pease and Janell Pease. 
Accordingly, we reinstate this appeal as an active cause on our docket on September 8, 2003.  See
Tex. R. App. P. 8.3(a).  At the time of the bankruptcy, the cause had been submitted on briefs; the
submission was cancelled because of the bankruptcy.  The cause will be resubmitted on briefs before
Justices Kidd, B. A. Smith and Puryear on October 6, 2003.
	It is so ordered September 5, 2003.

Before Justices Kidd, B. A. Smith and Puryear